Title: From James Madison to James Monroe, 1 June 1801
From: Madison, James
To: Monroe, James


Dear SirWashington June 1. 1801
I have recd. your favor of the 23 Ult. Callendar made his appearance here some days ago in the same temper which is described in your letter. He seems implacable towards the principal object of his complaints and not to be satisfied in any respect, without an office. It has been my lot to bear the burden of receiving & repelling his claims. What feelings may have been excited by my plain dealing with him I cannot say, but am inclined to think he has been brought by it to some reflections which will be useful to him. It is impossible however to reason concerning a man, whose imagination & passions have been so fermented. Do you know too, that besides his other passions, he is under the tyranny of that of love. Strange as it may appear, this came out, under a charge of secresy, in a way that renders the fact unquestionable. The object of his flame is in Richd. I did not ask her name; but presume her to be young, beautiful in his eyes at least, and in a sphere above him. He has flattered himself & probably been flattered by others into a persuasion that the emoluments & reputation of a post office, would obtain her in marriage. Of these recommendations however he is sent back in despair. With respect to the fine even I fear that delays, if nothing more may still torment him & lead him to torment others. The case stands thus. Randolph, had sent on, but not settled his accounts, in which there was a credit to the U. S. for the amt. of the fine. In settling the accts the credit is struck out, & the controller has notified him, that the 200 dollrs. are to be paid to Callander. Whether he will do it without a suit, is the question. If he will not, and the result can be anticipated, in any way, it will be fortunate, as Callendar’s irritation produced by his wants, is whetted constantly by his suspicion that the difficulties, if not intended, are the offspring of indifference in those who have interposed in his behalf. I can not but hope that the late Marshall will see the propriety of not opposing the order of the Treasury Dept. There was certainly no pretext for his refusal at all to refund the money, as I understand his own statement leaves him a debtor of abt. 1660 drs. & that of the Treasury dept. abt. 2500 drs. to the U. States.
You see by the papers that our Mediterranean trade is in jeopardy if not attacked, and that the arrears of stipulated remittances are urged as the ground of complaint. Whether this be or be not more than a pretext, it is certainly extraordinary that the arrears shd. have been suffered so to accumulate. From Europe in general we hear little more than what you see in print. It is said that Portugal is presented with the alternative of shutting her ports vs G. B. & receiving a F. or Spanish Garrison, or of being annexed & Guaranteed as a province to Spain. The legations to that Country & Batavia, are to be abolished. The letters &c. for the purpose to go to Smith & Murray, will be ready for the signature of the P. on Monday.
Intelligence has come thro’ several channels, which makes it probable that Louisiana has been ceded to France. This is but little wonderful considering the calculations, into which F. has been led by the transactions for several years back. You will readily view this subject in all its aspects. If any ideas occur on it that can be of service, favor us with them.
Remind Mr. Randolph if you please, that I have never yet heard from him in answer to my enquiries on several points—particularly the practicability & method of getting sold a partnership Mill of value. I understand it is doubted by some Lawyer in Richd. (Mr. Wickham probably) whether a suit will effect it, as long as the separate property of the partners is sufficient. I am afraid the delay has already diminished the chance of an advantageous sale, should a decree be attainable.
Mrs. M. joins in the most respectful salutations to Mrs. Monroe & yourself. Adieu Yrs. Affly
James Madison
 

   
   RC (DLC). Cover marked private by JM.



   
   See Callender to JM, 27 Apr. 1801, n. 5.


